Mr. Justice Colcock
delivered the opiniomof the court:
The onlj question in this case is, whether the books of the- plainliif, who is a school-master, were competent evidence to prove his account on their appearing to have been regularly kept? The Recorder was of opinion that “ the case of a school-master came within the principle of 'the authorities in this state, which decided that the original entries in books wci'aprima facie evidence,” and he, therefore, decreed for the plaintiff.
A motion is now made for a new- trial, on the ground that the books were not evidence. It is certain the decisions have gone so far as to permit the books of others than merchants and mechanics to he given in evidence, but the court have always kept in view the necessity of the evidence. Now, there are few persons in business who are furnished with as many wiuiesses as a school-master may command, and there is no necessity for admitting his books to be produced in evidence. The decisions have *329gone far enough on this subject, and the court are not disposed to extend the principle. They are unanimously of opinion that the books were improperly admitted, and that therefore a new trial must be granted.
Kennedy, for the motion.
Crafts fy Eckhard, contra.
Justices Richardson, Johnson, Huger and Nott, concurred.